     Case: 3:20-cv-00086-MPM-JMV Doc #: 37 Filed: 04/07/21 1 of 1 PageID #: 1906




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

JERRY LYNN LOFTON                                                                   PETITIONER

V.                                                              NO. 3:20-CV-00086-MPM-JMV

WARDEN JESSE WILLIAMS and
THE ATTORNEY GENERAL OF THE STATE OF MISSISSIPPI                                 RESPONDENTS


                   ORDER REQUIRING PETITIONER TO COMPLETE
                    AND RETURN INMATE ACCOUNT DOCUMENTS

       This matter comes before the Court on the motion [36] filed by Petitioner Jerry Lynn

Lofton to proceed as a pauper under 28 U.S.C. § 1915 on his appeal of the Court’s denial of his

petition for a writ of habeas corpus under 28 U.S.C. § 2254. To proceed as a pauper, Lofton must

present the Court “a certified copy of the trust fund account (or institutional equivalent) for the

prisoner for the 6-month period immediately preceding the filing of the [] notice of appeal . . . .”

28 U.S.C. § 1915(a)(2). Lofton has not done so in this case; as such, the Court cannot decide the

instant motion. Thus, the Court will send Lofton the standard form for presenting this information

attached to this Order. Lofton is therefore ORDERED to complete and return that form within

thirty (30) days from the date of this Order. Failure to do so in a timely fashion will result in the

dismissal of the instant motion.

       This, the 7th day of April, 2021.


                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
